 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT

 8                      SOUTHERN DISTRICT OF CALIFORNIA

 9
          DAVID HASTINGS,                            Case No. 19-cv-2217-BAS-MDD
10
                                      Plaintiff,     ORDER GRANTING
11                                                   PLAINTIFF’S MOTION FOR
                                                     LEAVE TO AMEND
12            v.                                     COMPLAINT
13        FORD MOTOR COMPANY, et al.,                [ECF No. 16]
14                                 Defendants.

15
16           Presently before the Court is Plaintiff David Hastings’ Motion for Leave to
17   Amend Complaint. (“Mot.,” ECF No. 16.) Defendants Ford Motor Company and
18   Ford of Chula Vista filed an opposition to the Motion, (“Opp’n,” ECF No. 19), to
19   which Plaintiff replied, (“Reply,” ECF No. 22). The Court finds this Motion suitable
20   for determination on the papers and without oral argument. Civ. L. R. 7.1(d)(1). For
21   the reasons stated below, the Court GRANTS the Motion.
22   I.      BACKGROUND
23           Plaintiff filed a complaint in California State Court asserting claims against
24   Ford Motor Company for violation of the Song-Beverly Consumer Warranty Act,
25   violation of the Magnuson-Moss Warranty Act, and fraud by omission. (ECF No. 1-
26   3.) The complaint also contains a cause of action for negligent repair against Ford
27   of Chula Vista. Plaintiff claims he bought a vehicle from Ford which contained
28   defects. Plaintiff alleges Ford has not serviced or repaired the vehicle to conform to

                                               –1–                                   19cv2217
 1   the applicable express warranties. Plaintiff further alleges Ford also will not replace
 2   the vehicle or provide restitution. Defendants removed the case to this Court. (ECF
 3   No. 1.) Defendants both answered the complaint. (ECF Nos. 2, 3.)
 4   II.    LEGAL STANDARD
 5          Under Federal Rule of Civil Procedure 15(a), a plaintiff may amend his
 6   complaint once as a matter of course within specified time limits. Fed. R. Civ. P.
 7   15(a)(1). “In all other cases, a party may amend its pleading only with the opposing
 8   party’s written consent or the court’s leave. The court should freely give leave when
 9   justice so requires.” Fed. R. Civ. P. 15(a)(2).
10          While courts exercise broad discretion in deciding whether to allow
11   amendment, they have generally adopted a liberal policy. See United States ex rel.
12   Ehmcke Sheet Metal Works v. Wausau Ins. Cos., 755 F. Supp. 906, 908 (E.D. Cal.
13   1991) (citing Jordan v. Cnty. of Los Angeles, 669 F.2d 1311, 1324 (9th Cir.), rev'd
14   on other grounds, 459 U.S. 810 (1982) ). Accordingly, leave is generally granted
15   unless the court harbors concerns “such as undue delay, bad faith or dilatory motive
16   on the part of the movant, repeated failure to cure deficiencies by amendments
17   previously allowed, undue prejudice to the opposing party by virtue of allowance of
18   the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182
19   (1962). The non-moving party bears the burden of showing why leave to amend
20   should not be granted. Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 530–31
21   (N.D. Cal. 1989).
22   III.   ANALYSIS
23          Plaintiff seeks to amend his complaint to “provide[] clarification to [his]
24   supporting factual allegations.” (Mot. at 2.) Specifically, Plaintiff seeks to
25          (1) identify the engine of the Subject Vehicle as a 6.7L engine as
            opposed to a 6.4L engine, (2) cite to the class action lawsuit that was
26
            attached to Plaintiff’s Complaint as Exhibit 1, which tolled Plaintiff’s
27          causes of action and put Defendants on notice of Ford’s defective
            diesel-fueled automobiles equipped with a 6.7L engine for model years
28

                                              –2–                                      19cv2217
 1          2011-present, and (3) to correct any further errors stemming from these
            inadvertent errors and/or referring to them.
 2
 3   (Mot. at 3.) In their opposition to the Motion, Defendants argue futility, pointing
 4   out what they see as numerous flaws in Plaintiff’s claims. For example, Defendants
 5   contend the Song-Beverly claims are futile because Plaintiff’s vehicle was
 6   purchased outside of California and the statute does not apply to out-of-state
 7   purchases. (Opp’n at 1.) The problem with Defendants’ arguments is that they do
 8   not address any flaws in the amendments themselves. Defendants take issue with
 9   the complaint as it stands now, and their futility argument relates only to allegations
10   that have been made since the inception of this case.
11          The Court must evaluate whether the amendment itself is futile; it would be
12   improper to rule on the merits of Plaintiff’s complaint at this time. See Gabrielson
13   v. Montgomery Ward & Co., 785 F.2d 762, 766 (9th Cir. 1986) (analyzing whether
14   “it would be futile to permit amendment of the complaint”); Riley v. Modesto Irr.
15   Dist., No. CV F 10-2281 AWI GSA, 2011 WL 1459154, at *2 (E.D. Cal. Apr. 15,
16   2011) (“[F]utility of amendment is tied to what the pleading party could allege, not
17   what it did allege.”). The current Motion only seeks to make a few specific
18   amendments to the complaint, none of which Defendants argue are futile.
19   Defendants’ arguments are better suited for a motion to dismiss.1              The Court finds
20   leave to amend should be granted in the interests of justice.
21
22
23
24   ///
25
     1
26     Defendants also argue that Plaintiff seeks amendment in bad faith because Plaintiff has not
     included the amendments that the parties discussed in meet and confer discussions and because
27   Plaintiff “refuses” to acknowledge the out-of-state purchase of the car. (Opp’n at 8.) Plaintiff is
     the master of his own complaint and just because he did not make the amendments that Defendants
28
     discussed with his counsel does not mean amendment is sought in bad faith.

                                                    –3–                                          19cv2217
 1   IV.   CONCLUSION
 2         For the foregoing reasons, the Court GRANTS Plaintiff’s Motion. (ECF No.
 3   16.) Plaintiff SHALL file the amended complaint attached to his Motion on or
 4   before March 13, 2020.
 5         IT IS SO ORDERED.
 6   DATED: March 10, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          –4–                                19cv2217
